Citation Nr: 9930089	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  91-55 714	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound to the right forearm with 
damage to Muscle Group VII, scars on the forearm, wrist, and 
hand, and postoperative carpal tunnel syndrome, currently 
rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1990 rating 
decision by the RO which denied an increase in a 10 percent 
rating for residuals of a shell fragment wound to the right 
forearm, with damage to Muscle Group VII, scars of the 
forearm, wrist, and hand, and postoperative carpal tunnel 
syndrome.

In October 1991, June 1994 and December 1996, the Board 
remanded the claim to the RO for further development.

In December 1998, the RO increased the rating to 30 percent.  
The veteran has not indicated he is satisfied with this 
rating.  Thus, the claim is still before the Board.  AB v. 
Brown, 6 Vet.App. 35 (1993).


FINDING OF FACT

The residuals of a shell fragment wound of the right forearm 
with damage to Muscle Group VII, scars of the forearm, wrist, 
and hand, and postoperative carpal tunnel syndrome produce 
impairment which does not exceed that of moderately severe 
injury to Muscle Group VII.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a shell fragment wound of the right forearm with 
damage to Muscle Group VII, scars of the forearm, wrist, and 
hand, and postoperative carpal tunnel syndrome have not been 
met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, Code 
5307 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Army from 
October 1965 to October 1967.  His service medical records 
are incomplete and consist of an entrance and a separation 
examination.  His September 1967 separation examination 
reports he sustained a shrapnel wound of the right wrist with 
fracture in March 1967.  Physical examination revealed a 4 
inch right wrist scar which was well healed.  He had full 
range of motion of the right wrist.  He had some numbness of 
the palm of the hand.  Small superficial burn scars of the 
right hand, elbow and upper arm were noted.  An undated 
health record form shows the veteran received hospital 
treatment at various times, to include a period between March 
1967 to May 1967. 

In October 1967, the veteran filed a claim of service 
connection for residuals of shell fragment wounds of the 
right forearm, to include burns, a right wrist fracture and 
scrap metal retained in the right arm.

On November 1967 VA examination, the examiner reported the 
veteran had retained scrap metal in the right upper arm and 
elbow.  He related that the veteran had scrap metal in the 
right wrist which was removed in March 1967.  Physical 
examination of the right wrist revealed an oblique transverse 
sutured scar measuring three and one half inches and another 
scar of one and a half inches.  Both scars were well healed 
and supple.  The right wrist had full and normal range of 
motion.  He had full flexion and extension of the wrist and 
all fingers.  There was a mild neuroma when pressing the scar 
across the median nerve at the wrist but no motor or sensory 
nerve damage was found.  The diagnosis was residuals of a 
fracture of the right wrist with good scars and good 
function.

November 1967 X-ray studies of the right wrist revealed a 
tiny metallic foreign body in the soft tissues of the medial 
portion of the forearm a few inches proximal to the wrist.  
No significant bone or joint abnormality was seen.  

In March 1968, the RO granted service connection for a scar 
of the right forearm with injury to Muscle Group VII, scar of 
the right hand and wrist with retained foreign body, 
residuals of shell fragment wound and burns.  The RO assigned 
a 10 percent rating for the condition.

On a March 1971 VA examination, the veteran stated his right 
wrist ached when working and that sometimes it would go to 
sleep on him.  Physical examination revealed burn scars 
across the dorsum of both hands which were thin and supple.  
The scars showed no cicatrix.  He had full finger flexion and 
extension.  The scar on the volar side of the right wrist and 
forearm were beautifully healed.  There was no nerve or 
tendon injury.  His wrist and finger motion was normal.

March 1971 X-ray studies of the right wrist revealed slight 
sclerosis of the lesser multangular and some irregularity in 
the density of the base of the second metacarpal.  There were 
no other significant bone or joint abnormalities seen.  There 
was no metallic foreign bodies seen at the wrist.  A small 
metallic foreign body was seen in the soft tissues of the 
proximal phalanx of the ring finger.

At an April 1975 VA examination, the veteran complained of 
his right wrist hurting.  Physical examination revealed two 
well-healed scars of the right lower forearm.  There was no 
neurological or musculoskeletal defect present on 
examination.

A May 1984 VA examination revealed a diagnosis of well-healed 
scars of the right wrist with mild loss of wrist extension.  
Well-healed second degree burns to both hands were also 
diagnosed.

In July 1986, the veteran was diagnosed as having carpal 
tunnel syndrome.  He underwent a right carpal tunnel release 
in August 1986.

In November 1986, the RO recharacterized the veteran's 
service-connected right upper extremity disability as scar of 
the right forearm with injury to Muscle Group VII, scar of 
the right hand and wrist with retained foreign body, 
residuals of shell fragment wound and burn, and postoperative 
carpal tunnel syndrome.  A temporary total (100 percent) 
convalescent rating was assigned from July 1986 through 
October 1986 due to the August 1986 right carpal tunnel 
release.  Thereafter, he was assigned a 10 percent rating.

In 1989, the veteran began complaining of pain of the right 
hand which radiated into the fingers and up to the elbow.  In 
December 1989, he was found to have mild carpal tunnel 
syndrome.  In February 1990, he had loss of median nerve 
motor function.  The diagnosis was mild carpal tunnel 
syndrome.  

In January 1990, he filed a claim for an increased rating for 
his service-connected right upper extremity disability.

On a May 1990 VA examination, he complained of having 
problems using his right hand.  He stated that surgery to 
correct carpal tunnel syndrome on the right was unsuccessful.  
He reported he had pain in the right arm and numbness in 3 
fingers.  He stated he had an inability to grasp and had loss 
of strength.  Recurrent carpal tunnel syndrome of the right 
hand was diagnosed.

In a November 1990 substantive appeal, the veteran stated he 
had loss of gripping power of the right hand.  He stated his 
right upper extremity disability should be considered severe.  
He claimed he had adherent scars, scattered shrapnel in the 
region, loss of muscle substance, and decreased strength and 
endurance.

A January 1991 VA outpatient treatment report reveals the 
veteran was status post right carpal tunnel release with 
residual symptoms involving the right hand.  The veteran 
claimed he dropped things which interfered with his ability 
to work as a carpenter.  He related he had increased pain at 
the end of the day.  He reported he was awakened at night 
with tingling of the right hand.

A February 1991 EMG report reveals an impression of mild 
bilateral carpal tunnel syndrome as evidenced by delayed 
sensory nerve action potential.  There was no  evidence of 
pronator teres syndrome or anterior interosseous syndrome by 
electrodiagnostic examination.

During a September 1991 Board hearing, the veteran related he 
received shrapnel wounds to the right forearm and wrist.  He 
related that after service he developed carpal tunnel 
syndrome.  He stated he now had pain, tingling, and numbness 
of the right hand and forearm.  He complained of having 
problems with grip and stated he would drop things.  He 
related he had stiffness of the fingers but had a full range 
of motion.

On VA examination in November 1991, the veteran complained of 
right wrist pain.  The diagnosis was no paralysis found.

VA outpatient treatment reports from 1993 to 1994 are 
negative for treatment of any residuals of a shell fragment 
wound to the right forearm.

During an April 1995 VA joints examination, the veteran 
reported undergoing a carpal tunnel release.  He stated that 
since the carpal tunnel release, he had had diminution in 
grip involving the right hand.  He related he would 
oftentimes lose control of his hammer.  He also stated he had 
difficulty using a screwdriver.  He related he dropped things 
easily.  Physical examination of the right forearm revealed 
he had a well-healed surgical scar that extended along the 
distal portion on the volar surface which was proximal to the 
wrist.  The scar was nontender and demonstrated no evidence 
of soft tissue loss.  There was no evidence of puckering of 
the scar.  He demonstrated a full range of motion involving 
his right wrist and elbow.  His grip strength appeared to be 
diminished on the right as compared to the left side.  He was 
able to make a complete fist.  His sensation was only 
slightly diminished to light touch in the fingertips and 
diffusely throughout the hand.  His sensation was otherwise 
intact.  He had evidence of an old carpal tunnel scar in his 
right mid-palmar area which was well healed.  There was a 
negative Tinel's and a negative Phalen sign of both wrists.  
Motor tests of the upper extremities revealed no deficits.  
All flexors and extensors of the elbows, wrists, and fingers 
were graded 5/5.  The examiner stated that X-ray studies of 
the right forearm showed evidence of metallic debris in 
several locations along it, but no bony abnormality and no 
evidence of arthritis changes; the right hand showed evidence 
of metallic fragment in the ring finger only.  The examiner's 
impression was status post shrapnel wound of the right 
forearm and right hand.  He stated that there was not a great 
deal of deficits of strength in any of the extremities except 
for decreased grip in the right hand compared to the left. 

An April 1995 VA neurological examination was negative for 
any neurological impairment pertaining to the right upper 
extremity.  Physical examination revealed a full range of 
motion of the extremities.  The impression was multiple 
shrapnel wounds.

During a September 1996 Board hearing, the veteran testified 
he had difficulty with his right forearm and hand.  He stated 
he had problems with manipulation, gripping and holding 
things.  He stated he had only 50 percent use of his right 
hand.  He reported that when he used a hammer sometimes he 
would loose his grip and the hammer would be involuntarily 
released from his hand.  He also stated he would drop other 
items he was holding in the right hand.  As a result of pain 
and the lose of grip in the right hand, he stated, he would 
use his left hand.  He stated his pain ran up his elbow and 
down through his fingertips.  He related he also had a 
tingling sensation in that area.  He reported his service-
connected right upper extremity disorder affected his ability 
to work as a carpenter.  He claimed he could only work about 
20 hours a week.  The veteran's wife testified the veteran 
had problems with grip, causing difficulty in performing 
carpentry work.

On April 1997 VA muscles examination, the examiner reported 
the veteran was right-handed.  On examination, the veteran 
gave a history of sustaining a shrapnel injury to the lower 
aspect of his right forearm during Vietnam service.  He 
stated the injury resulted in lacerations and surgery.  He 
reported he sustained a fracture involving the right wrist 
which was casted.  He related his incisions healed but that 
over time he developed increasing symptoms of paresthesia 
involving the right hand.  He noted he was diagnosed as 
having carpal tunnel syndrome and underwent right carpal 
tunnel release in 1987.  He reported that one year following 
the release procedure his symptoms of paresthesia of the 
fingertips and pain which radiated upward toward his right 
elbow reoccurred.  The veteran related his biggest problem 
was that he worked as a carpenter and had difficulty holding 
objects and gripping for long periods of time.  He stated he 
also had problems lifting heavy weights. 

Physical examination of the right forearm revealed there was 
no apparent muscle atrophy.  There were three well healed 
surgical scars involving the distal forearm.  There was one 
vertical scar that extended along the radial and volar aspect 
of the distal forearm that measured 5 cm.  There was another 
transverse scar that started near the base of the thumb on 
the radial and volar aspect of the forearm, extended all the 
way to the ulnar aspect of the forearm, and ended at the 
junction of the volar and dorsal surfaces.  This scar did not 
appear to be extremely adherent to underlying structures.  
There was another scar that was just to the ulnar border of 
the mid-palmar crease, consistent with carpal tunnel surgery.  
Dorsiflexion of his right wrist was 40 degrees, palmar 
flexion was to 50 degrees, radial deviation was 20 degrees, 
and ulnar deviation was 20 degrees.  There was no appreciable 
swelling involving the wrist.  Sensation was diminished in 
the palm, especially along the thenar eminence area.  There 
was no atrophy of the thenar eminence area.  Sensation to 
light touch was intact on all the fingertips.  There was a 
positive Tinel's sign at the right wrist.  His elbow showed 
some tenderness along the ulnar aspect and point tenderness 
distal to the tip of the olecranon and subcutaneously.  
Radiographs of the elbow revealed shrapnel present on the 
ulnar surface and just beneath the skin of the proximal ulna.  
The right wrist films did not show any prior deformities 
consisted with fracture.

The impression was status post shrapnel injury to the distal 
right forearm with scars.  The examiner stated it appeared 
that the injury involved the volar surface of the arm and not 
as extensively on the dorsal surface.  The muscles involved 
were primarily the flexors and the area involved included the 
median nerve.  The examiner reported the veteran apparently 
had evidence of scar and entrapment and development of carpal 
tunnel syndrome.  The examiner noted his chart revealed a 
March 1996 EMG study which showed an old residual of a carpal 
tunnel syndrome, but nothing suggestive of new disease.  The 
examiner reported that grip strength in the right hand was 
grossly diminished as compared to the left.  The examiner 
reported the veteran was right hand dominant.  He stated it 
appeared that his strength was at least 50 percent less than 
what the left hand revealed.

An August 1997 report of further VA examination (by the same 
doctor who performed the recent examination) reveals there 
was no significant atrophy involving the forearm or the 
thenar or hypothenar eminence.  There was a well healed 
transverse scar just proximal to the distal wrist crease, 
that extended from the radial aspect of the wrist all the way 
to the ulnar aspect of the wrist and was in a serpentine 
pattern.  It measured approximately 10 cm.  Just proximal to 
this scar on the radial aspect, there was another scar that 
extended 5 cm.  Just to the ulnar side of the mid-palmar 
crease there was a scar that measured 4 cm.  Dynometric grip 
strength revealed his gross right grasp was 65 lbs. and the 
left was 100 lbs.  His right hand grip was 65% of his left.  
Lateral pinch or key-pinch revealed a gross pinch of 7 lbs. 
on the right and 21 lbs. on the left.  The impression was 
status post carpal tunnel release, status post laceration of 
the distal right forearm with weakness involving grip and key 
pinch of the right upper extremity.

The RO, in a December 1998 decision, granted an increased 
rating to 30 percent for the service-connected right upper 
extremity disability.




II.  Analysis

The veteran's claim for an increase in a 30 percent rating 
for his service-connected residuals of a shell fragment wound 
of the right forearm with damage to Muscle Group VII, scars 
on the forearm, wrist, and hand, and postoperative carpal 
tunnel syndrome is well grounded, meaning plausible.  The 
file shows the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

At the outset, the Board points out that a review of the 
record establishes that the shrapnel wound to the right 
(major) upper extremity produced damage to muscles and nerves 
of the right forearm.  Here, the symptoms and clinical 
findings indicate that the affected muscle group (Group VII) 
and nerve (median nerve) are located in the same anatomical 
area and govern the same functions, e.g. range of motion of 
the wrist and fingers and grasping movements of the hand.  
For rating purposes, the wound residuals may be evaluated on 
the basis of either muscle damage or nerve damage, but not 
separately for both nerve and muscle damage, since governing 
criteria provide that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).

The Board notes that the regulatory criteria for the 
evaluation of muscle injuries were amended during the 
veteran's appeal, effective July 3, 1997.  62 Fed. Reg. 
30235-30240 (1997).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria that is to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in this case, 
the amendments are minor and consist primarily of 
reorganization, and do not affect the outcome of the claim.  

The veteran is currently rated 30 percent under 38 C.F.R. 
§ 4.73, Code 5307 for the service-connected right upper 
extremity disability.  Code 5307 pertains to Muscle Group VII 
which affects function of the flexion of the wrist and 
fingers, and involves muscles arising from internal condyle 
of humerus, flexors of the carpus and long flexors of fingers 
and thumb, and pronator.  Under this code a 30 percent 
evaluation is warranted for a moderately severe injury of the 
dominant arm, and a 40 percent rating is assigned for a 
severe injury of the dominant arm.

Regulation notes that a "moderately severe" muscle 
disability results from a through and through or deep 
penetrating wound by small high-velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
History and complaints include prolonged hospitalization for 
treatment of the wound, consistent complaints of the cardinal 
symptoms of muscle disability, and evidence of inability to 
keep up with work requirements.  Objective findings include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indication on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles when compared with the sound side; 
tests of strength and endurance compared to the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d).

"Severe" muscle disability results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History and complaints 
are similar to those required for a moderately severe 
disability, but in aggravated form.  Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. § 4.56(d).

An open comminuted fracture with muscle or tendon damage will 
rated as severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

The veteran's September 1967 service discharge examination 
reports he sustained a shrapnel wound of the right wrist with 
fracture in March 1967.  Physical examination of the right 
wrist revealed a well-healed 4 inch scar.  He had full range 
of motion of the right wrist.  He had some numbness of the 
palm of the hand.  He was noted to have small superficial 
burn scars of the right hand and elbow.  

The veteran claims that the residuals of the injury to the 
right upper extremity are manifested by pain and diminished 
grip and manipulation of the right hand.  He claims that he 
often drops things from his right hand.  He maintains the 
disability is severe in degree.

The Board finds that historical and recent medical evidence 
does not show severe damage to Muscle Group VII, which is 
required for a 40 percent rating under Code 5307.  The 
evidence shows that scars of the right forearm and wrist are 
well healed.  Physical examination reveals no apparent muscle 
atrophy.  What is shown, particularly by the August 1997 VA 
examination report, is that the veteran has a diminished grip 
of the right hand.  However, such impairment is contemplated 
in the 30 percent rating he is currently assigned for a 
moderately severe muscle injury.  There is no objective 
evidence of ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in missile track.  In addition, 
there is no loss of deep fascia or muscle substance of soft 
flabby muscles in the wound area.

The Board notes that the September 1967 service discharge 
examination reports the veteran fractured his right wrist.  
However, subsequent X-ray studies reveal no evidence of a 
fracture of the right wrist, to include a study performed in 
November 1967 (a few months after service discharge).  In 
addition, in April 1997, a VA physician stated that 
radiographs of the right wrist did not show any prior 
deformities consistent with a fracture.  Consequently, a 
fracture of the right wrist cannot be the basis for a finding 
of a severe muscle injury in this case.  See 38 C.F.R. § 
4.56(a).  Moreover, although X-ray studies demonstrates some 
retained metal fragments in the right forearm, a severe 
muscle injury is not indicated as there is no X-ray evidence 
which tends to show minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile.  See 38 C.F.R. § 4.56(d)(4)(iii)(A).

The Board finds that the veteran's muscle damage is no more 
than moderately severe (30 percent), and thus the next higher 
rating of 40 percent for severe muscle damage is not 
warranted under Code 5307.

The veteran's residuals of a shell fragment wound of the 
right forearm also includes post-operative carpal tunnel 
syndrome.  Carpal tunnel syndrome is evaluated under 38 
C.F.R. § 4.124a, Code 8515, paralysis of the median nerve.  
In order for the veteran to receive a rating in excess of the 
currently assigned 30 percent, the evidence must show a 
severe incomplete paralysis of the median nerve which affects 
the major extremity.  If shown, such would warrant a 50 
percent rating.  Not only does the evidence fail to 
demonstrate a severe incomplete paralysis of the median 
nerve, the most recent evidence fails to demonstrate any 
significant neurological impairment.  An April 1995 VA 
neurological examination was negative.  In addition, a March 
1996 EMG study failed to show any disease of the median 
nerve.  (See April 1997 VA examination report).  

With respect to scars of the right forearm and wrist, the 
record shows that compensable ratings are not warranted under 
any of the applicable scar codes.  In this regard, the Board 
notes that a 10 percent rating is warranted for superficial 
poorly nourished scars with repeated ulceration.  38 C.F.R. 
§ 4.118, Code 7803.  A 10 percent rating is also assigned for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Code 7804.  In the instant 
case, the medical evidence fails to show any complaints with 
respect to any of the veteran's scars.  Moreover, recent VA 
examinations show that the veteran's scars of the right 
forearm and wrist are well healed and nontender.

For the above-stated reasons, the preponderance of the 
evidence is against the claim for an increase in the 30 
percent rating for the right upper extremity disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).






ORDER

An increased rating for residuals of a shell fragment wound 
to the right forearm with damage to Muscle Group VII, scars 
on the forearm, wrist, and hand, and postoperative carpal 
tunnel syndrome is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

